Citation Nr: 1417414	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-14 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.

(The issue of whether clear and unmistakable error (CUE) existed in previous Board decisions is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	C.H. Thornton, Jr., Attorney


ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.  He died in April 2010 and the Appellant is his son.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2010 rating decision the RO denied entitlement to service connection for the cause of the Veteran's death.  The Appellant submitted a timely notice of disagreement in June 2011.  The RO has not issued a statement of the case on this claim.

Accordingly, the case is REMANDED for the following action:

Provide the Appellant a statement of the case on the issue of entitlement to service connection for the cause of the Veteran's death.  Advise him that he still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to this to complete the steps necessary to perfect his appeal of this additional claim to the Board.  Only if he does should the claim be returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



